Exhibit 10.123




Federated Hermes, Inc.


Employee Stock Purchase Plan


Effective as of July 1, 1998
Amended through December 31, 2015
Amended as of January 31, 2020


ARTICLE I - PURPOSE


1.01.    Purpose. The Federated Hermes, Inc. Employee Stock Purchase Plan (as
the same may be amended from time to time, the “Plan”) is intended to provide an
arrangement under which employees of Federated Hermes, Inc., a Pennsylvania
corporation (the “Company”), and its corporate subsidiaries which have been
authorized by the Company to participate in this Plan (“Subsidiaries”) will have
an opportunity to acquire a proprietary interest in the Company through the
purchase of shares of the Class B Common Stock of the Company. It is the
intention of the Company that the Plan qualify as an “employee stock purchase
plan” under Section 423 of the Internal Revenue Code of 1986, as amended (the
“Code”), it is actually an open market plan that does not confer tax benefits on
participants. The Plan shall be effective July 1, 1998.


ARTICLE II - DEFINITIONS


2.01.    “Account” shall mean a bookkeeping account to which a Participant’s
payroll deductions are credited in accordance with Section 4.02.


2.02.    “Adjustment Transaction” shall have the meaning given to that term in
Section 10.04.


2.03.    “Board” shall mean the Board of Directors of the Company.


2.04.    “Code” shall have the meaning given to such term in Section 1.01.


2.05.    “Committee” shall mean the committee described in Article IX.


2.06.    “Common Stock” shall mean the Class B Common Stock, no par value, of
the Company.


2.07.    “Company” shall have the meaning given to such term in Section 1.01.


2.08    “Compensation” shall mean, except as set forth below, a Participant’s
wages as reported in Box 1 of IRS Form W-2 plus any salary reduction
contributions to a 401(k) plan, transportation benefit plan, cafeteria plan or
tax deferred annuity which are not includable in the gross income of the
Participant. Compensation shall include all forms of Compensation including




--------------------------------------------------------------------------------




any lump-sum variable payments that may be paid on a periodic basis.
Compensation shall not include any bonus amount, including, but not limited to,
payments made under any stock incentive, executive incentive compensation or
deferred bonus plans.


2.09.    “Employee” shall mean any person who is (i) employed on a full-time
basis by the Company or any of its Subsidiaries or (ii) employed on a part-time
basis by the Company or any of its Subsidiaries and who meets the Company’s
requirements for benefits eligibility at the beginning of the Offering Period
consistent with Section 423(b)(4) of the Code; provided, however, that the
following employees shall be excluded from participation in the Plan: temporary
employees whose customary employment is for not more than five months in any
calendar year and employees who are non-resident aliens (within the meaning of
Section 7701(b)(1)(B) of the Code) and who receive no earned income (within the
meaning of Section 911(d)(2) of the Code) from the Company or a Subsidiary which
constitutes U.S. source income (within the meaning of Section 861(a)(3) of the
Code).


2.10.    “Fair Market Value” shall mean, as of any applicable date: (i) if the
Common Stock is listed on a national securities exchange or is authorized for
quotation on The Nasdaq Stock Market’s National Market (“NNM”), the closing
price, regular way, of the Common Stock on such exchange or NNM, as the case may
be, or if no such reported sale of the Common Stock shall have occurred on such
date, on the next preceding date on which there was such a reported sale; or
(ii) if the Common Stock is not listed for trading on a national securities
exchange or authorized for quotation on NNM, the closing bid price as reported
by The Nasdaq Stock Market or The Nasdaq SmallCap Market (if applicable), or if
no such prices shall have been so reported for such date, on the next preceding
date for which such prices were so reported; or (iii) if the Common Stock is not
listed for trading on a national securities exchange or authorized for quotation
on NNM, The Nasdaq Stock Market or The Nasdaq SmallCap Market (if applicable),
the last reported bid price published in the “pink sheets” or displayed on the
National Association of Securities Dealers, Inc. (“NASD”) Electronic Bulletin
Board, as the case may be; or (iv) if the Common Stock is not listed for trading
on a national securities exchange, or is not authorized for quotation on NNM,
The Nasdaq Stock Market or The Nasdaq SmallCap Market, or is not published in
the “pink sheets” or displayed on the NASD Electronic Bulletin Board, the Fair
Market Value of the Common Stock as determined in good faith by the Committee.


2.11.    “Five Percent Owner” shall mean an employee of the Company or any of
its Subsidiaries who after the grant of an Option under this Plan, would own
stock, and/or hold outstanding Options to purchase stock, possessing in the
aggregate 5% or more of the total combined voting power or value of all classes
of stock of the Company (for purposes of this section, the rules of §424(d) of
the Code shall apply in determining stock ownership of any employee);


2.12.    “Maximum Contribution” shall mean the maximum amount of Compensation
which each Employee may deduct for the purpose of purchasing shares of Common
Stock under the Plan. The Maximum Contribution, which shall be ten percent (10%)
of Compensation or such other percentage (in whole percentages) of Compensation
as may from time to time be determined by the Committee on a uniform basis with
respect to all Participants.






--------------------------------------------------------------------------------




2.13    “Minimum Contribution” shall mean 1% of Compensation for any payroll
period.


2.14.    “Offering Commencement Date” shall mean each January 1, April 1, July 1
and October 1 during the term of the Plan, beginning July 1, 1998.


2.15.    “Offering Period” shall mean each three-month period beginning on an
Offering Commencement Date.


2.16.    “Offering Termination Date” shall mean the last business day of each
Offering Period.


2.17.    “Option” shall mean an option to acquire shares of Common Stock deemed
to have been granted to a Participant as described in Section 5.03.


2.18.    “Option Price” shall mean the purchase price of shares of Common Stock
subject to an Option as described in Section 5.02.


2.19.    “Participant” shall mean an Employee who elects to participate in the
Plan in accordance with Article III.


2.20.    “Plan” shall have the meaning given to such term in Section 1.01.


2.21    “Purchase Date” shall mean the tenth (10th) business day following the
applicable Offering Termination Date, or such earlier business day on or
following the Offering Termination Date as determined by the Company, as of
which purchases of Common Stock shall be made with contributions accumulated
during a particular Offering Period.


ARTICLE III - ELIGIBILITY AND PARTICIPATION


3.01.    Initial Eligibility. Any eligible Employee may participate in the Plan
for each Offering Period commencing on or after such Employee’s first day of
employment with the Company or any of its Subsidiaries.


3.02.    Restrictions on Participation. Notwithstanding any provisions of the
Plan to the contrary, no Employee shall be permitted to participate in the Plan
or shall be deemed to have been granted an Option under the Plan which permits
his or her rights to purchase stock under all employee stock purchase plans (as
described in Section 423 of the Code) of the Company and its Subsidiaries to
accrue at a rate which exceeds $25,000 (or such other amount as may be the
applicable dollar limitation under Section 423(b)(8) of the Code) in Fair Market
Value of the Common Stock (determined at the time such Option is granted) for
each calendar year in which such Option is outstanding, and no Five Percent
Owner shall be granted an Option under the Plan.


3.03.    Commencement of Participation. An eligible Employee may become a
Participant by completing an authorization for a payroll deduction on the form
provided by the




--------------------------------------------------------------------------------




Company and filing it with the Company on or before the due date established for
the applicable Offering Period by the Committee or its designee. Payroll
deductions for a Participant, as elected in accordance with Article IV, shall
apply to each payroll period the pay date for which occurs during the applicable
Offering Period. Such payroll deduction election shall remain in effect
throughout that initial Offering Period and during each subsequent Offering
Period until modified or terminated as provided in Section 4.03 and Article VII.


ARTICLE IV - PAYROLL DEDUCTIONS


4.01.    Amount of Deduction. At the time a Participant files his or her
authorization for payroll deduction, he or she shall elect to have deductions
made from his or her Compensation on each payday during the time he or she is a
Participant of a specified whole percentage of his or her Compensation in an
amount not less than the Minimum Contribution and not in excess of the Maximum
Contribution. The payroll deduction and subscription agreement shall remain in
effect until superseded by a new authorization form.


4.02.    Participant’s Account. All payroll deductions made for a Participant
shall be credited to his or her Account under the Plan. A Participant may not
make any separate cash payment into such Account. No interest shall accrue on
the amount of payroll deductions credited to a Participant’s Account under the
Plan at any time.


4.03.    Changes in Payroll Deductions. A Participant may discontinue payroll
deductions in the Plan at any time during the Offering Period, provided however
that no other change with respect to payroll deductions can be made during an
Offering Period. In such event, no further payroll deductions will be made with
respect to such Participant during such Offering Period or any subsequent
Offering Period unless such Participant again commences participation in
accordance with Section 3.03. A Participant may elect to change or terminate his
or her payroll deductions for a subsequent Offering Period by providing written
notice to the Company on or before the due date established for the applicable
Offering Period by the Committee or its designee.


ARTICLE V - OFFERING PERIODS AND GRANTING OF OPTIONS


5.01.    Offering Periods. Except as otherwise provided in this Plan or as
otherwise determined by the Committee, in each calendar year during the term of
the Plan there shall be four Offering Periods, beginning on each Offering
Commencement Date and ending on the next following Offering Termination Date. No
Offering Period may exceed 27 months in duration.


5.02.    Option Price. The Option Price with respect to an Offering Period shall
be such price as the Committee shall determine; provided, however, that unless
and until the Committee decides otherwise, the Option Price shall equal the
average price per share actually paid to acquire the shares for the Plan as of
the applicable Purchase Date; provided further, however, that in no event shall
the Option Price be less than 85% of the lower of:
(a)    the Fair Market Value of the Common Stock on the Offering Commencement
Date; or




--------------------------------------------------------------------------------




(b)    the Fair Market Value of the Common Stock on the Offering Termination
Date.
5.03.    Number of Option Shares. Subject to Section 3.02, on the Offering
Commencement Date for each Offering Period, a Participant shall be deemed to
have been granted an Option to purchase the number of whole and fractional
shares (determined to not more than four decimal places) of Common Stock equal
to the Participant’s basic or regular rate of compensation with respect to that
Offering Period, measured at the beginning of the Offering Period, divided by
the closing price of the Common Stock on the first day of the Offering Period;
provided, however, that if the number of shares of Common Stock remaining
available for issuance under the Plan, is less than the number of shares to be
purchased as of an Offering Termination Date, a pro rata allocation of the
available shares shall be made consistently with Section 423 of the Code. Any
cash balance remaining in a Participant’s Account following the exercise of
Options shall be returned to the Participant, except that any amount remaining
which is less than the purchase price of a share (or permitted fractions
thereof) shall remain in the Participant’s Account for future Offering Periods.


ARTICLE VI - EXERCISE OF OPTION


6.01.    Automatic Exercise. Unless a Participant gives written notice of
withdrawal from the Plan to the Company as provided in Article VII prior to the
Offering Termination Date of an Offering Period, the Option deemed to have been
granted to such Participant under Section 5.03 hereof will be deemed to have
been exercised in full automatically on the Purchase Date applicable to such
Offering Period; provided, however, if the average price per share of the Common
Stock on the Purchase Date is less than 85% of the lower of the prices set forth
in Sections 5.02(a) and (b), above, the Option shall not be exercised and
Participants’ balances shall be refunded as soon as practicable.


6.02.    Delivery of Common Stock. Each Participant’s Account shall be credited
with the number of whole and fractional shares (determined to not more than four
decimal places) of Common Stock purchased on his or her behalf for each Offering
Period. Such Participant shall be deemed to be a shareholder with respect to
such shares for all purposes and shall have all of the rights of a shareholder
with respect to such shares, including, but not limited to, the right to receive
dividends, if any, paid with respect to such shares, which dividends will be
paid directly to Participants at the same time as paid to other shareholders.
Promptly after receiving a written request from a Participant, the Company shall
deliver to such Participant stock certificate(s) representing all, but not less
than all, of the shares of Common Stock purchased on behalf of such Participant
under the Plan which have not been previously delivered to such Participant,
subject to such Participant’s payment of any transaction costs associated with
such transfer; provided, however, that the value of any fractional share shall
be paid to the Participant in cash as provided in Section 8.06.


6.03.    Other Termination of Employment. Upon termination of the Participant’s
employment for any reason , the payroll deductions credited to such
Participant’s Account for the Offering Period during which such termination
occurs will be returned to him or her (or his or her beneficiary or estate, as
applicable) as soon as practicable following the termination of employment,




--------------------------------------------------------------------------------




without interest. The Company shall have no liability to any person in the event
shares are purchased for a deceased Participant prior to receipt by the
Committee of notice of death of the Participant.
ARTICLE VII - WITHDRAWAL


7.01.    In General. A Participant may withdraw payroll deductions credited to
his or her Account during an Offering Period by giving written notice to the
Company no later than ten business days prior to the Offering Termination Date
of such Offering Period or by such other due date for withdrawal notices the
Committee may establish. All of the payroll deductions credited to a
Participant’s Account for such Offering Period, without interest, will be paid
to such Participant as soon as practicable following the receipt by the Company
of the written notice.


7.02.    Effect on Subsequent Participation. A Participant who withdraws from
the Plan shall be eligible to participate again in the Plan beginning with the
first Offering Period which commences after the date of withdrawal.


ARTICLE VIII - STOCK


8.01.    Maximum Shares. The maximum number of shares of Common Stock which
shall be issued under the Plan (subject to adjustment pursuant to Section 10.04)
during the term hereof shall be 750,000 shares. Such shares may be purchased in
the open market or may be authorized but unissued shares or treasury shares, as
the Committee may determine. If an Option shall expire or terminate without
being exercised in full, any shares not purchased pursuant to such Option shall
again be available for granting Options hereunder.


8.02.    Participant’s Interest in Option Stock. The Participant will have no
interest in the shares of Common Stock covered by an Option deemed to have been
granted hereunder until such Option has been exercised under Section 6.01.


8.03.    Registered Ownership of Common Stock. Shares of Common Stock to be
delivered to a Participant under the Plan will be registered in the name of the
Participant, or, if the Participant so directs by written notice to the Company
prior to the Offering Termination Date applicable thereto, in the names of the
Participant and one such other person as may be designated by the Participant,
as joint tenants with rights of survivorship or as tenants by the entireties, to
the extent permitted by applicable law.


8.04.    Restrictions on Exercise. The Board may, in its discretion, require as
conditions to the exercise of any Option that the shares of Common Stock
reserved for issuance upon the exercise of the Option shall have been duly
listed, upon official notice of issuance, on a stock exchange or NNM, and that
either:
(a)    a Registration Statement under the Securities Act of 1933, as amended,
with respect to said shares shall be effective, or




--------------------------------------------------------------------------------




(b)    the Participant shall have represented at the time of purchase, in form
and substance satisfactory to the Company, that it is his or her intention to
purchase the shares for investment and not for resale or distribution.
8.05    Restrictions on Shares. The Committee shall have the authority to impose
transfer restrictions on the shares of Common Stock purchased under the Plan and
to place restrictive legends on the certificates for such restricted shares;
provided, however, that if any such restrictions are to apply to shares of
Common Stock purchased for an Offering Period, then prior to the due date for
Participant payroll deduction elections for such Offering Period, the Committee
shall notify prospective Participants of the nature of such restrictions.
8.06.    Establishment of Account With Transfer Agent. By enrolling in the Plan,
each Participant will be deemed to have authorized the establishment of an
account in his or her name with the Company’s transfer agent for the Common
Stock and to have consented to the sharing by such transfer agent with the
Company of information regarding the disposition of shares from said account.
With respect to any fractional shares credited to such account, upon the
withdrawal of such fractional shares from the account for any reason:
(a)    the Participant will receive cash in lieu of such fractional shares,
(b)    such cash will be payable solely from proceeds of the sale of underlying
whole shares held by the Plan, net of any fees and commissions incurred on such
sale; and
(c)    the Company’s transfer agent shall determine the time and manner of the
sale of underlying whole shares held by the Plan in accordance with its standard
procedures for transacting in fractional shares.
With respect to transfer shares to a brokerage account, the Transfer Agent may:
(a)
issue the shares directly to the Participant then the Participant would forward
the certificate to broker, or

(b)
the Participant may provide the broker name, address and Participant account
number for certificate to be forwarded directly to broker.

ARTICLE IX - ADMINISTRATION


9.01.    Appointment of Committee. The Board shall appoint a Committee to
administer the Plan, which shall consist of no fewer than two non-employee
members of the Board. No member of the Committee shall be eligible to purchase
Common Stock under the Plan. The Committee may, subject to compliance with
applicable legal requirements, delegate such of its powers and authority under
the Plan as it deems appropriate to designated officers or employees of the
Company. In addition, the Board may exercise any of the authority conferred upon
the Committee hereunder. In the event of any such delegation of authority or
exercise of authority by the Board,




--------------------------------------------------------------------------------




references in the Plan to the Committee shall be deemed to refer to the delegate
of the Committee or the Board, as the case may be.


9.02.    Authority of Committee. Subject to the express provisions of the Plan,
the Committee shall have plenary authority in its sole and absolute discretion
to interpret and construe any and all provisions of the Plan, to adopt rules and
regulations for administering the Plan, and to make all other determinations
deemed necessary or advisable for administering the Plan. The Committee’s
determination on the foregoing matters shall be conclusive.


ARTICLE X - MISCELLANEOUS


10.01.    Designation of Beneficiary. A Participant may file a written
designation of a beneficiary for purposes of receiving amounts of cash credited
to a Participant’s account, provided that any shares acquired by a Participant
will be distributed to the Participant’s estate upon the death of the
Participant. Such designation of beneficiary may be changed by the Participant
at any time by written notice to the Company. In the event of the death of a
Participant and in the absence of a beneficiary validly designated under the
Plan who is living at the time of such Participant’s death, the beneficiary
shall be the executor or administrator of the estate of the Participant, or if
no such executor or administrator has been appointed (to the knowledge of the
Company), the beneficiary shall be, in the sole and absolute discretion of the
Company, the spouse or any one or more dependents of the Participant. No
beneficiary shall, prior to the death of the Participant by whom he or she has
been designated, acquire any interest under the Plan.


10.02.    Transferability. Neither payroll deductions credited to a
Participant’s Account nor any rights with regard to the exercise of an Option or
to receive Common Stock under the Plan may be assigned, transferred, pledged, or
otherwise disposed of in any way by the Participant other than by will or the
laws of descent and distribution. Any such attempted assignment, transfer,
pledge or other disposition shall be without effect, except that the Company
may, in its sole discretion, treat such act as an election to withdraw funds in
accordance with Section 7.01.


10.03.    Use of Funds. All payroll deductions received or held by the Company
under the Plan may be used by the Company for any corporate purpose and the
Company shall not be obligated to segregate such payroll deductions or any
Accounts.


10.04.    Equitable Adjustment. If, while any Options are outstanding, the
outstanding shares of Common Stock of the Company have increased, decreased,
changed into, or been exchanged for a different number or kind of shares or
securities of the Company or any other entity through reorganization, merger,
recapitalization, reclassification, stock split, reverse stock split or other
transaction (an “Adjustment Transaction”), appropriate and proportionate
adjustments may be made by the Committee in the number and/or kind of shares
which are subject to purchase under outstanding Options, and/or the Option Price
applicable to such outstanding Options or the Committee, if it deems it
appropriate, may convert Options into the right to receive cash or other
property pursuant to the Adjustment Transaction. In addition, in any such event,
the number and/or kind of shares which may be offered for purchase under the
Plan may also be proportionately adjusted if deemed appropriate by the
Committee.




--------------------------------------------------------------------------------






10.05.    Amendment and Termination. The Company, through any of its officers,
shall have complete power and authority to terminate or amend the Plan. No
termination, modification, or amendment of the Plan may, without the consent of
a Participant then having an unexercised Option under the Plan, adversely affect
the rights of such Participant with respect to such Option.


10.06.    Costs and Expenses. No brokerage commissions or other transaction
costs and fees shall be charged by the Company in connection with the purchase
of shares under the Plan. All other costs and expenses incurred in administering
the Plan shall be borne by the Company; provided that any commissions or other
transactions costs incurred in the sale of Common Stock by a Participant, the
transfer of Common Stock to another brokerage account established by a
Participant, or the transfer of stock certificates to a Participant shall be
passed through to and paid by such Participant. The Company or its transfer
agent may deduct the amount of such commissions or transactions costs from the
proceeds of any sale of the Common Stock by a Participant or from amounts
credited to a Participant’s Account. Any amounts credited to Accounts shall
constitute general assets of the Company and nothing in the Plan shall be
construed to create a trust or fiduciary relationship with respect to such
Accounts.


10.07.    No Employment Rights. The Plan does not, directly or indirectly,
create any right for the benefit of any Employee or class of Employees to
purchase any shares under the Plan, or create in any Employee or class of
Employees any right with respect to continuation of employment by the Company
and it shall not be deemed to interfere in any way with the Company’s right to
terminate, or otherwise modify, an Employee’s employment at any time.


10.08.    Governing Law. The law of the Commonwealth of Pennsylvania, other than
the conflict of laws provisions of such law, will govern all matters relating to
the Plan.


